DETAILED ACTION

Response to Amendment
This office action is in response to the amendment filed 2/10/2022.
Claim 1 is directed to an allowable article. Therefore, claims 19, 25-30, directed to an article comprising the allowable article, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jacqueline DeFoe on 2/17/2022.
The application has been amended as follows: 
Claim 25, line 2 replace “a water-soluble film” with –the water-soluble film—
Claim 30, lines 1-2, remove “the composition contained in the interior pouch volume is a liquid and”
Allowable Subject Matter
Claims 1, 4, 6, 8-23, 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the present claims are allowable over the closest references: Labeque et al. (US 2016/0102278). Labeque teaches a water soluble film comprising a PVOH copolymer blend comprising 30 phr of resin C and 70 phr of resin E. Resin C is a PVOH copolymer containing 1.82 mol% of sodium salt of maleate, Resin E is a PVOH copolymer containing 3.7mol% of 2-acrylamido-2-methylpropane sulfonic acid. However, Labeque does not teach or fairly suggest the blend comprising two maleic acid modified PVOH like claimed. In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WENWEN CAI/Primary Examiner, Art Unit 1763